FILED
                              NOT FOR PUBLICATION                           SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE JUAN SEDENO-ARROYO,                          No. 08-71820

               Petitioner,                        Agency No. A096-362-494

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2008 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jose Juan Sedeno-Arroyo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Sedeno-Arroyo’s motion to

reopen on the grounds that Sedeno-Arroyo failed to demonstrate that the evidence

he submitted with his motion “was not available and could not have been

discovered or presented” at his hearing. See 8 C.F.R. § 1003.2(c)(1); see also Goel

v. Gonzales, 490 F.3d 735, 738 (9th Cir.2007) (per curiam) (evidence capable of

being discovered prior to the hearing cannot serve as the basis for a motion to

reopen).

      We lack jurisdiction to consider Sedeno-Arroyo’s contentions regarding

errors in the BIA’s January 23, 2008, order because he failed to raise these

contentions before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (generally requiring exhaustion of claims before the BIA).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    08-71820